Case 2:20-cv-00374-SMJ   ECF No. 2-8   filed 12/23/19   PageID.105 Page 1 of 20




                           EXHIBIT G
           Case 2:20-cv-00374-SMJ                     ECF No. 2-8            filed 12/23/19   PageID.106 Page 2 of 20



                                                                                          UnitedHealthcare® Medicare Advantage
                                                                                                              Policy Guideline

             DURABLE MEDICAL EQUIPMENT REFERENCE LIST
                           (NCD 280.1)
Guideline Number: MPG083.08                                                                         Approval Date: August 14, 2019

                                                                                                              Terms and Conditions

Table of Contents                                                  Page        Related Medicare Advantage Coverage Summaries
POLICY SUMMARY .................................................... 1             Durable Medical Equipment (DME), Prosthetics,
APPLICABLE CODES ................................................. 1               Corrective Appliances/Orthotics (Non-Foot
DEFINITIONS ......................................................... 18           Orthotics) and Medical Supplies Grid
PURPOSE ............................................................... 18        Durable Medical Equipment, Prosthetics, Corrective
REFERENCES .......................................................... 18           Appliances/Orthotics and Medical Supplies
GUIDELINE HISTORY/REVISION INFORMATION .......... 19
TERMS AND CONDITIONS ........................................ 19

POLICY SUMMARY

                                                                                                                       See Purpose

Overview
The durable medical equipment (DME) list attached is designed to facilitate UnitedHealthcare’s processing of DME
claims. This section is designed as a quick reference tool for determining the coverage status of certain pieces of DME
and especially for those items commonly referred to by both brand and generic names. The information contained
herein is applicable (where appropriate) to all CMS guidance discussed in the DME portion of this manual.

Guidelines
In the case of equipment categories that have been determined by CMS to be covered under the DME benefit, the list
outlines the conditions of coverage that must be met if payment is to be allowed for the rental or purchase of the DME
by a particular member, or cross-refers to another CMS source or UHC policy guideline where the applicable coverage
criteria are described in more detail. With respect to equipment categories that cannot be covered as DME, the list
includes a brief explanation of why the equipment is not covered.

When UnitedHealthcare receives a claim for an item of equipment which does not appear to fall logically into any of
the generic categories listed, UnitedHealthcare has the authority and responsibility for deciding whether those items
are covered under the DME benefit.

These decisions must be made by UnitedHealthcare based on the advice of its medical consultants, taking into account:
  The Medicare Claims Processing Manual, Chapter 20, "Durable Medical Equipment, Prosthetics and Orthotics, and
   Supplies (DMEPOS)."
  Whether the item has been approved for marketing by the Food and Drug Administration (FDA) and is otherwise
   generally considered to be safe and effective for the purpose intended; and
  Whether the item is reasonable and necessary for the individual patient.

Note: As outlined in the Medicare Benefit Policy Manual Chapter 20, Section 10.2 Coverage Table for DME Claims.
Reimbursement may be made for expenses incurred by a patient for the rental or purchase of durable medical
equipment (DME) for use in his/her home.

*DME must be for use in patient's residence other than a health care institution.

APPLICABLE CODES

The following list(s) of codes is provided for reference purposes only and may not be all inclusive. Listing of a code in
this guideline does not imply that the service described by the code is a covered or non-covered health service.
Benefit coverage for health services is determined by the member specific benefit plan document and applicable laws
that may require coverage for a specific service. The inclusion of a code does not imply any right to reimbursement or
guarantee claim payment. Other Policies and Guidelines may apply.

Durable Medical Equipment Reference List (NCD 280.1)                                                      Page 1 of 19
UnitedHealthcare Medicare Advantage Policy Guideline                                             Approved 08/14/2019
             Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
         Case 2:20-cv-00374-SMJ           ECF No. 2-8        filed 12/23/19   PageID.107 Page 3 of 20

Durable Medical Equipment Reference List
    Equipment name/type        Coverage Status                   Reference NCD or PG            Potential Coding
                          Deny - environmental                *NCD 280.1 Durable           See reference NCD or PG
                          control equipment; not              Medical Equipment
 Air Cleaners
                          primarily medical in nature         Reference List
                          (§1861(n) of the Act).
                               Deny - environmental           *NCD 280.1 Durable           See reference NCD or PG
                               control equipment; not         Medical Equipment
 Air Conditioners
                               primarily medical in nature    Reference List
                               (§1861 (n) of the Act).
                               (See Air-Fluidized Beds,       *NCD 280.8 Air-Fluidized     See reference NCD or PG
                               §280.8 of the NCD              Bed
 Air-Fluidized Beds            Manual.)                       *Pressure Reducing
                                                              Support Surfaces Policy
                                                              Guideline
                               Covered if patient has, or     *Pressure Reducing           See reference NCD or PG
                               is highly susceptible to,      Support Surfaces Policy
                               decubitus ulcers and the       Guideline
 Alternating Pressure Pads,
                               patient’s physician
 Mattresses and Lambs
                               specifies that he/she has
 Wool Pads
                               specified that he will be
                               supervising the course of
                               treatment.
                               Not primarily medical in       References may be located    A9280
                               nature; does not meet the      in various CMS sourcing
 Alert or Alarm Device         definition of DME.             (i.e. Transmittals, LCD's,
                                                              LCA’s) and/or UnitedHealth
                                                              Group guidelines
                               (See Self-Contained            *NCD 20.8.2 Self-            See reference NCD or PG
                               Pacemaker Monitors.)           Contained Pacemaker
                                                              Monitors
 Audible/Visible                                              *NCD 20.8.3 Cardiac
 Signal/Pacemaker Monitors                                    Pacemakers: Single
                                                              Chamber and Dual
                                                              Chamber Permanent
                                                              Cardiac Pacemakers
                               (See Speech Generating         *50.1 Speech Generating      See reference NCD or PG
 Augmentative
                               Devices, §50.1 of the NCD      Devices
 Communication Devices
                               Manual.)
                               Deny - convenience item;       *NCD 280.1 Durable           E0625
                               not primarily medical in       Medical Equipment
 Bathtub Lifts
                               nature (§1861(n) of the        Reference List
                               Act).
                               Deny - comfort or              *NCD 280.1 Durable           E0240
                               convenience item; hygienic     Medical Equipment            E0245
 Bathtub Seats                 equipment; not primarily       Reference List
                               medical in nature
                               (§1861(n) of the Act).
                               (See §280.8 of the NCD         *NCD 280.8 Air-Fluidized     See reference NCD or PG
 Bead Beds
                               Manual.)                       Bed
                               Deny - hygienic                *NCD 280.1 Durable
                               equipment; not primarily       Medical Equipment
 Bed Baths (home type)
                               medical in nature              Reference List
                               (§1861(n) of the Act)
                               Deny - not primarily           *NCD 280.1 Durable
 Bed Lifters (bed elevators)   medical in nature              Medical Equipment
                               (§1861(n) of the Act).         Reference List



Durable Medical Equipment Reference List (NCD 280.1)                                                      Page 2 of 19
UnitedHealthcare Medicare Advantage Policy Guideline                                             Approved 08/14/2019
             Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
           Case 2:20-cv-00374-SMJ         ECF No. 2-8        filed 12/23/19    PageID.108 Page 4 of 20
   Equipment name/type              Coverage Status             Reference NCD or PG             Potential Coding
                               Deny - not primarily           *NCD 280.7 Hospital Beds     See reference NCD or PG
 Bedboards                     medical in nature
                               (§1861(n) of the Act).
                               Covered if patient is bed      *NCD 280.1 Durable           E0275
 Bed Pans (autoclavable
                               confined.                      Medical Equipment            E0276
 hospital type)
                                                              Reference List
                               (See Hospital Beds, §280.7     *NCD 280.7 Hospital Beds     See reference NCD or PG
 Bed Side Rails
                               of the NCD Manual.)
                               Deny - not a hospital bed;     *NCD 280.1 Durable
                               comfort or convenience         Medical Equipment
 Beds-Lounges (power or
                               item; not primarily medical    Reference List
 manual)
                               in nature (§1861(n) of the
                               Act).
                               Deny - institutional           *NCD 280.1 Durable           E0270
 Beds (Oscillating)            equipment; inappropriate       Medical Equipment
                               for home use.                  Reference List
                               Deny - not medical             *NCD 280.1 Durable
 Bidet Toilet Seats            equipment (§1861(n) of         Medical Equipment
                               the Act).                      Reference List
                               Deny - inappropriate for       *NCD 30.1 Biofeedback        E0746
                               home use. (See §30.1 of        Therapy
 Biofeedback Device            the NCD Manual.)               *NCD 30.1.1 Biofeedback
                                                              Therapy for the Treatment
                                                              of Urinary Incontinence
                               Deny - unsuitable for home     *40.2 Home Blood Glucose     See reference NCD or PG
 Blood Glucose Analyzers
                               use (see §40.2 of the NCD      Monitors
 (Reflectance Colorimeter)
                               Manual).
                               Covered if patient meets       *40.2 Home Blood Glucose     See reference NCD or PG
                               certain conditions (see        Monitors
 Blood Glucose Monitors
                               §40.2 of the NCD Manual).      *Therapeutic Continuous
                                                              Blood Glucose Monitors
                               For external and               *NCD 280.1 Durable
                               implantable pumps, see         Medical Equipment
                               §40.2 of the NCD Manual.       Reference List
                               If the pump is used with an
 Braille Teaching Texts        enteral or parenteral
                               nutritional therapy system.
                               (See §180.2 of the NCD
                               Manual for special
                               coverage rules.)
                               Not covered under              References may be located    A4281
                               Medicare guidelines;           in various CMS sourcing      A4282
                               convenience item               (i.e. Transmittals, LCD's,   A4283
                                                              LCA’s) and/or UnitedHealth   A4284
 Breast Pumps; electric or
                                                              Group guidelines             A4285
 manual
                                                                                           A4286
                                                                                           E0602
                                                                                           E0603
                                                                                           E0604
                               Covered if patient meets       *280.3 Mobility Assistive    See reference NCD or PG
                               Mobility Assistive             Equipment (MAE)
 Canes
                               Equipment clinical criteria    *Mobility Devices
                               (NCD 280.3 )                   (Ambulatory)
                               Deny - convenience item;       *NCD 280.1 Durable
                               not primarily medical in       Medical Equipment
 Carafes
                               nature (§1861(n) of the        Reference List
                               Act).



Durable Medical Equipment Reference List (NCD 280.1)                                                      Page 3 of 19
UnitedHealthcare Medicare Advantage Policy Guideline                                             Approved 08/14/2019
             Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
         Case 2:20-cv-00374-SMJ           ECF No. 2-8           filed 12/23/19   PageID.109 Page 5 of 20
   Equipment name/type              Coverage Status                 Reference NCD or PG            Potential Coding
                               Deny - nonreusable                *NCD 280.1 Durable
                               disposable supply                 Medical Equipment
 Catheters                     (§1861(n) of the Act). (See       Reference List
                               Claims Processing Manual,
                               Chapter 20, DMEPOS).
                               A water circulating cold          References may be located    E0218
                               pad with pump will be             in various CMS sourcing
 Cold Therapy                  denied as not reasonable          (i.e. Transmittals, LCD's,
                               and necessary.                    LCA’s) and/or UnitedHealth
                                                                 Group guidelines
                               Covered if patient is             *NCD 280.1 Durable           E0163
                               confined to bed or room.          Medical Equipment            E0165
                               NOTE: The term “room              Reference List               E0167
                               confined” means that the                                       E0168
                               patient’s condition is such                                    E0170
                               that leaving the room is                                       E0171
                               medically contraindicated.
                               The accessibility of
                               bathroom facilities
                               generally would not be a
                               factor in this
                               determination. However,
                               confinement of a patient to
                               a home in a case where
                               there are no toilet facilities
                               in the home may be
                               equated to room
 Commodes                      confinement. Moreover,
                               payment may also be
                               made if a patient’s medical
                               condition confines him to a
                               floor of the home and there
                               is no bathroom located on
                               that floor.
                               Toilet seat lift mechanisms       *NCD 280.1 Durable           E0175
                               are not primarily medical in      Medical Equipment
                               nature; therefore do not          Reference List
                               meet the statutory
                               definition of durable
                               medical equipment. They
                               are non-covered.
                               A footrest is non-covered
                               because it is not medical in
                               nature.
                               (See §50.1 of the NCD             *NCD 50.1 Speech             See reference NCD or PG
 Communicators                 Manual, “Speech                   Generating Devices
                               Generating Devices.”)




Durable Medical Equipment Reference List (NCD 280.1)                                                      Page 4 of 19
UnitedHealthcare Medicare Advantage Policy Guideline                                             Approved 08/14/2019
             Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
         Case 2:20-cv-00374-SMJ           ECF No. 2-8        filed 12/23/19   PageID.110 Page 6 of 20
   Equipment name/type                Coverage Status            Reference NCD or PG           Potential Coding
                               Continuous passive motion      *NCD 280.1 Durable          E0935
                               devices are devices            Medical Equipment
                               Covered for patients who       Reference List
                               have received a total knee
                               replacement. To qualify for
                               coverage, use of the device
                               must commence within 2
                               days following surgery. In
                               addition, coverage is
                               limited to that portion of
 Continuous Passive Motion     the 3-week period
 Devices                       following surgery during
                               which the device is used in
                               the patient’s home. There
                               is insufficient evidence to
                               justify coverage of these
                               devices for longer periods
                               of time or for other
                               applications.
                               CPM for uses other than        *NCD 280.1 Durable          E0936
                               the knee are not covered.      Medical Equipment
                                                              Reference List
                               (See §240.4 of the NCD         *NCD 240.4 Continuous       See reference NCD or PG
                               Manual.)                       Positive Airway Pressure
 Continuous Positive Airway
                                                              (CPAP) Therapy For
 Pressure (CPAP) Devices
                                                              Obstructive Sleep Apnea
                                                              (OSA)
                               Provisional coverage                                       A7020
 Cough Stimulating Device      available in Local Coverage                                E0482
                               Determinations
                               Covered if patient meets       *NCD 280.3 Mobility         See reference NCD or PG
                               Mobility Assistive             Assistive Equipment (MAE)
 Crutches
                               Equipment clinical criteria    *Mobility Devices
                               (NCD 280.3).                   (Ambulatory)
 Cushion Lift Power Seats      (See Seat Lifts.)              *NCD 280.4 Seat Lift        See reference NCD or PG
                               Deny - environmental           *NCD 280.1 Durable
 Dehumidifiers (room or
                               control equipment; not         Medical Equipment
 central heating system
                               primarily medical in nature    Reference List
 type)
                               (§1861(n) of the Act).
 Diathermy Machines            Deny - inappropriate for       *NCD 150.5 Diathermy        See reference NCD or PG
 (standard pulses wave         home use (see §150.5 of        Treatment
 types)                        the NCD Manual).
                               (See Self-Contained            *NCD 20.8.2 Self-           See reference NCD or PG
                               Pacemaker Monitors .)          Contained Pacemaker
                                                              Monitors
 Digital Electronic                                           *NCD 20.8.3 Cardiac
 Pacemaker Monitors                                           Pacemakers: Single
                                                              Chamber and Dual
                                                              Chamber Permanent
                                                              Cardiac Pacemakers
                               Deny - nonreusable             *NCD 280.1 Durable
 Disposable Sheets & Bags      disposable supplies            Medical Equipment
                               (§1861(n) of the Act).         Reference List
                               Deny - nonreusable             *270.5 Porcine Skin and     See reference NCD or PG
                               supply; not rental-type        Gradient Pressure
 Elastic Stockings
                               items (§1861(n) of the         Dressings
                               Act).



Durable Medical Equipment Reference List (NCD 280.1)                                                      Page 5 of 19
UnitedHealthcare Medicare Advantage Policy Guideline                                             Approved 08/14/2019
             Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
         Case 2:20-cv-00374-SMJ             ECF No. 2-8         filed 12/23/19   PageID.111 Page 7 of 20
   Equipment name/type                Coverage Status               Reference NCD or PG            Potential Coding
                                 Deny - (See Air Cleaners.)      *NCD 280.1 Durable
 Electric Air Cleaners           (§1861(n) of the Act).          Medical Equipment
                                                                 Reference List
                                 (See Hospital Beds §280.7       *NCD 280.7 Hospital Beds     See reference NCD or PG
 Electric Hospital Beds
                                 of the NCD Manual.)
                                 Tumor treatment field           *Tumor Treatment Field       See reference NCD or PG
 Electrical stimulation
                                 therapy may be covered if       Therapy (TTFT) Policy
 device used for cancer
                                 criteria outlined in Policy     Guideline
 treatment
                                 Guideline is met.
                                 Deny - inappropriate for        *NCD 270.1 Electrical        E0769
                                 home use. (See §270.1 of        Stimulation (ES) and
 Electrical Stimulation for
                                 the NCD Manual.)                Electromagnetic Therapy
 Wounds
                                                                 for the Treatment of
                                                                 Wounds
                                 Deny - There is insufficient    References may be located    E0762
                                 published clinical evidence     in various CMS sourcing
                                 to establish that treatment     (i.e. Transmittals, LCD's,
                                 with TEJSD meets the            LCA’s) and/or UnitedHealth
                                 requirements to be              Group guidelines
 Electrical joint stimulation,   considered reasonable and
 Transcutaneous                  necessary for the
                                 treatment of osteoarthritis
                                 or any other condition.
                                 Claims for TEJSD will be
                                 denied as not reasonable
                                 and necessary.
                                 Deny - inappropriate for        *NCD 270.1 Electrical        E0761
                                 home use. (See §270.1 of        Stimulation (ES) and
 Electromagnetic Energy
                                 the NCD Manual.)                Electromagnetic Therapy
 Treatment Device
                                                                 for the Treatment of
                                                                 Wounds
                                 Deny - (See Air Cleaners        *NCD 280.1 Durable
 Electrostatic Machines          and Air Conditioners.)          Medical Equipment
                                 (§1861(n) of the Act).          Reference List
                                 Deny - convenience item;        *NCD 280.1 Durable           See reference NCD or PG
                                 not primarily medical in        Medical Equipment
                                 nature (§1861(n) of the         Reference List
 Elevators
                                 Act).                           *Mobility Devices (Non-
                                                                 Ambulatory) and
                                                                 Accessories
                                 Deny - convenience item;        *NCD 280.1 Durable
                                 not primarily medical in        Medical Equipment
 Emesis Basins
                                 nature (§1861(n) of the         Reference List
                                 Act).
                                 Vacuum erection devices                                      L7900
 Erection Aid (VED)              and related accessories are                                  L7902
                                 statutorily non-covered.
                                 Deny - physician                *NCD 280.1 Durable
 Esophageal Dilators             instrument; inappropriate       Medical Equipment
                                 for patient use.                Reference List
                                 Deny - not primarily            *NCD 280.1 Durable           A9300
 Exercise Equipment              medical in nature               Medical Equipment
                                 (§1861(n) of the Act).          Reference List
                                 Deny - nonreusable              *NCD 280.1 Durable
                                 supplies; not rental-type       Medical Equipment
 Fabric Supports
                                 items (§1861(n) of the          Reference List
                                 Act).



Durable Medical Equipment Reference List (NCD 280.1)                                                      Page 6 of 19
UnitedHealthcare Medicare Advantage Policy Guideline                                             Approved 08/14/2019
             Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
         Case 2:20-cv-00374-SMJ           ECF No. 2-8         filed 12/23/19    PageID.112 Page 8 of 20
   Equipment name/type              Coverage Status              Reference NCD or PG             Potential Coding
                               Covered if oxygen is            *NCD 240.2 Home Use of       See reference NCD or PG
 Face Masks (oxygen)           covered. (See §240.2 of         Oxygen
                               the NCD Manual.)
                               Deny - nonreusable              *NCD 280.1 Durable           A4928
 Face Masks (surgical)         disposable items (§1861(n)      Medical Equipment
                               of the Act).                    Reference List
                               (See Medical Oxygen             *NCD 240.2 Home Use of       See reference NCD or PG
 Flowmeters                    Regulators.) (See §240.2        Oxygen
                               of the NCD Manual.)
                               (See Intermittent Positive      *NCD 280.1 Durable
 Fluidic Breathing Assisters   Pressure Breathing              Medical Equipment
                               Machines.)                      Reference List
                               (See Heating Pads.)             *NCD 280.1 Durable
 Fomentation Devices                                           Medical Equipment
                                                               Reference List
                               Deny - Durable Medical          References may be located    E8000, E8001, E8002
                               Equipment (DME) not             in various CMS sourcing
                               meeting the definition of       (i.e. Transmittals, LCD's,
 Gait Trainer; pediatric
                               Mobility Assistive              Articles) and/or
                               Equipment will continue to      UnitedHealth Group
                               be noncovered.                  guidelines
 Gel Flotation Pads and        (See Alternating Pressure       *Pressure Reducing           See reference NCD or PG
 Mattresses                    Pads and Mattresses.)           Surfaces Policy Guideline
                               Deny - self-help device;        *NCD 280.1 Durable           E0241
                               not primarily medical in        Medical Equipment            E0242
 Grab Bars
                               nature (§1861(n) of the         Reference List               E0243
                               Act)
                               Deny - self-help device;        References may be located    A9281
                               not primarily medical in        in various CMS sourcing
                               nature (§1861(n) of the         (i.e. Transmittals, LCD's,
 Grabbing, Reaching Device
                               Act).                           Articles) and/or
                                                               UnitedHealth Group
                                                               guidelines
                               Deny - not primarily            *NCD 280.1 Durable
 Heat and Massage Foam         medical in nature; personal     Medical Equipment
 Cushion Pads                  comfort item (§§1861(n)         Reference List
                               and 1862(a)(6) of the Act).
                               Deny - environmental            *NCD 280.1 Durable
                               control equipment not           Medical Equipment
 Heating and Cooling Plants
                               primarily medical in nature     Reference List
                               (§1861(n) of the Act).
                               A standard electric heating     *NCD 280.1 Durable           E0210
                               pad is covered to relieve       Medical Equipment
                               certain types of pain,          Reference List
                               decrease joint and soft
                               tissue stiffness, relax
                               muscles, or reduce
                               inflammation. Covered if
 Heating Pads
                               MAC's medical staff
                               determines patient’s
                               medical condition is one for
                               which the application of
                               heat in the form of a
                               heating pad is
                               therapeutically effective.




Durable Medical Equipment Reference List (NCD 280.1)                                                      Page 7 of 19
UnitedHealthcare Medicare Advantage Policy Guideline                                             Approved 08/14/2019
             Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
         Case 2:20-cv-00374-SMJ           ECF No. 2-8         filed 12/23/19   PageID.113 Page 9 of 20
   Equipment name/type                Coverage Status             Reference NCD or PG            Potential Coding
                               Deny - It has not been          *NCD 280.1 Durable           E0215
                               established that a moist        Medical Equipment            E0217
                               electric heating pad or         Reference List
                               water circulating heat pad
                               with pump is reasonable
                               and necessary compared to
                               a standard electric heating
                               pad ; therefore, if provided
                               it will be denied as not
                               reasonable and necessary.
                               Deny - A water circulating      *NCD 280.1 Durable           E0236
                               heating pad system is not       Medical Equipment            E0249
                               medically necessary, a          Reference List
                               replacement pump or pad
                               will be denied as not
                               reasonable and necessary.
                               A nonelectric heating pad       *NCD 280.1 Durable           A9273
                               or wrap does not meet the       Medical Equipment
                               definition of durable           Reference List
                               medical equipment (DME)
                               and will be denied as
                               noncovered.
                               Covered if MAC's medical        *NCD 280.1 Durable
                               staff determines patient’s      Medical Equipment
                               medical condition is one for    Reference List
                               which the application of
                               heat in the form of a heat
                               lamp is therapeutically
                               effective.
 Heat Lamps
                               Deny - The safety and           *NCD 280.1 Durable           E0200
                               effectiveness of using a        Medical Equipment            E0205
                               heat lamp in the home           Reference List
                               setting is not established.
                               Claims for these items will
                               be denied as not
                               reasonable and necessary.
                               Provisional coverage            References may be located    A7025
                               available in Local Coverage     in various CMS sourcing      A7026
 High frequency chest wall     Determinations                  (i.e. Transmittals, LCD's,   E0483
 oscillation (HFCWO)                                           Articles) and/or
                                                               UnitedHealth Group
                                                               guidelines
                               (See §280.7 of the NCD          *NCD 280.7 Hospital Beds     See reference NCD or PG
 Hospital Beds
                               Manual.)
                               (See Heating Pads.)             *NCD 280.1 Durable
 Hot Packs                                                     Medical Equipment
                                                               Reference List
                               (See Oxygen Humidifiers.)       *NCD 240.2 Home Use of       See reference NCD or PG
 Humidifiers (oxygen)
                               NCD 240.2.                      Oxygen
                               Deny - environmental            *NCD 280.1 Durable
 Humidifiers (room or
                               control equipment; not          Medical Equipment
 central heating system
                               medical in nature               Reference List
 types)
                               (§1861(n) of the Act).
                               (See Patient Lifts.)            *NCD 280.1 Durable
 Hydraulic Lifts                                               Medical Equipment
                                                               Reference List




Durable Medical Equipment Reference List (NCD 280.1)                                                      Page 8 of 19
UnitedHealthcare Medicare Advantage Policy Guideline                                             Approved 08/14/2019
             Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
         Case 2:20-cv-00374-SMJ          ECF No. 2-8           filed 12/23/19   PageID.114 Page 10 of 20
   Equipment name/type                Coverage Status               Reference NCD or PG           Potential Coding
                               Deny - Considered                References may be located    E0225
                               institutional equipment and      in various CMS sourcing      E0239
                               will be denied as statutorily    (i.e. Transmittals, LCD's,
 Hydrocollator units
                               noncovered.                      Articles) and/or
                                                                UnitedHealth Group
                                                                guidelines
                               Deny - nonreusable               *NCD 280.1 Durable           A4520
 Incontinent Pads              supply; hygienic item            Medical Equipment            A4554
                               (§1861(n) of the Act).           Reference List
                               For external and                 *NCD 40.2 Home Blood         See reference NCD or PG
                               implantable pumps, see           Glucose Monitors
                               §40.2 of the NCD Manual.         *NCD 180.2 Enteral and
                               If the pump is used with an      Parenteral Nutritional
 Infusion Pumps                enteral or parenteral            Therapy
                               nutritional therapy system.      *NCD 280.14 Infusion
                               (See §180.2 of the NCD           Pumps
                               Manual for special
                               coverage rules.)
                               Deny - not covered self-         *NCD 280.1 Durable           A4210
                               administered drug supply;        Medical Equipment
 Injectors (hypodermic jet)    pressure powered devices         Reference List
                               (§1861(s)(2)(A) of the Act)
                               for injection of insulin.
 Intermittent Positive         Covered if patient’s ability     *NCD 280.1 Durable           E0500
 Pressure Breathing            to breathe is severely           Medical Equipment            E0550
 Machines                      impaired.                        Reference List
                               Deny - There are no              *270.6 Infrared Therapy      See reference NCD or PG
                               indications for which these      Devices
                               devices have been
                               demonstrated to have any
 Infrared therapy devices      therapeutic effect. The
                               device and any related
                               accessories will be denied
                               as not medically
                               reasonable and necessary.
                               (See Ventilators.)               *NCD 280.1 Durable
 Iron Lungs                                                     Medical Equipment
                                                                Reference List
                               Deny - nonreusable               *NCD 280.1 Durable
 Irrigating Kits               supply; hygienic equipment       Medical Equipment
                               (§1861(n) of the Act).           Reference List
                               (See Alternating Pressure        *Pressure Reducing           See reference NCD or PG
                               Pads, Mattresses, and            Support Surfaces Policy
 Lambs Wool Pads               Lambs Wool Pads.)                Guideline
                               Pressure Reducing Support
                               Surfaces Policy Guideline
                               Deny - (See                      *NCD 280.1 Durable
 Leotards                      Pressure Leotards.)              Medical Equipment
                               (§1861(n) of the Act).           Reference List
                               Deny - Devices and               References may be located    E0203
                               equipment used for               in various CMS sourcing
                               environmental control or to      (i.e. Transmittals, LCD's,
 Lightbox, therapeutic -       enhance the environmental        Articles) and/or
 table top model               setting in which the             UnitedHealth Group
                               beneficiary is placed are        guidelines
                               not considered covered
                               DME.



Durable Medical Equipment Reference List (NCD 280.1)                                                      Page 9 of 19
UnitedHealthcare Medicare Advantage Policy Guideline                                             Approved 08/14/2019
             Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
        Case 2:20-cv-00374-SMJ           ECF No. 2-8          filed 12/23/19   PageID.115 Page 11 of 20
   Equipment name/type              Coverage Status               Reference NCD or PG            Potential Coding
                               A user-adjustable heel          Lower Limb Protheses         See reference NCD or PG
 Lower Extremity               height feature will be
 Prosthesis, attachment        denied as not reasonable
                               and necessary.
                               A prosthetic donning sleeve     Lower Limb Protheses         See reference NCD or PG
 Lower Limb Prosthetic
                               will be denied as
 Donning Sleeve
                               noncovered.
                               Covered (See Pneumatic          *NCD 280.6 Pneumatic         See reference NCD or PG
                               Compression Devices,            Compression Devices
 Lymphedema Pumps
                               §280.6 of the NCD
                               Manual.)
                               Deny - personal comfort         *NCD 280.1 Durable
                               items; not primarily            Medical Equipment
 Massage Devices               medical in nature               Reference List
                               (§§1861(n) and
                               1862(a)(6) of the Act).
                               A mastectomy sleeve is          References may be located    L8010
                               denied as noncovered,           in various CMS sourcing
                               since it does not meet the      (i.e. Transmittals, LCD's,
 Mastectomy Sleeve
                               definition of a prosthesis.     Articles) and/or
                                                               UnitedHealth Group
                                                               guidelines
                               Covered only where              *NCD 280.7 Hospital Beds     See reference NCD or PG
                               hospital bed is medically
                               necessary. (Separate
 Mattresses                    Charge for replacement
                               mattress should not be
                               allowed where hospital bed
                               with mattress is rented.)
                               Covered if patient’s ability    *NCD 240.2 Home Use of       See reference NCD or PG
 Medical Oxygen Regulators     to breathe is severely          Oxygen
                               impaired.
                               Covered if patient meets        *NCD 280.3 Mobility          See reference NCD or PG
                               Mobility Assistive              Assistive Equipment (MAE)
 Mobile Geriatric Chairs       Equipment clinical criteria
                               (see §280.3 of the NCD
                               Manual). See Rolling Chairs
                               Covered if patient meets        *NCD 280.3 Mobility          See reference NCD or PG
                               Mobility Assistive              Assistive Equipment (MAE)
 Motorized Wheelchairs         Equipment clinical criteria
                               (see §280.3 of the NCD
                               manual).
                               Covered for certain             *NCD 250.4 Treatment of      See reference NCD or PG
                               conditions. (See §250.4 of      Actinic Keratosis
 Muscle Stimulators            this manual.)                   *NCD 160.12
                                                               Neuromuscular Electrical
                                                               Stimulation (NMES)
                               Covered if patient’s ability    *Nebulizers Policy           See reference NCD or PG
 Nebulizers                    to breathe is severely          Guideline
                               impaired.
                               Covered if MAC's medical        *Negative Pressure Wound     See reference NCD or PG
                               staff determines that the       Therapy Pumps
                               machine specified in the
 Negative Pressure Wound
                               claim is medically required
 Therapy Pump
                               and appropriate for home
                               use without technical or
                               professional supervision.



Durable Medical Equipment Reference List (NCD 280.1)                                                      Page 10 of 19
UnitedHealthcare Medicare Advantage Policy Guideline                                             Approved 08/14/2019
             Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
         Case 2:20-cv-00374-SMJ          ECF No. 2-8          filed 12/23/19   PageID.116 Page 12 of 20
   Equipment name/type               Coverage Status               Reference NCD or PG           Potential Coding
                               Deny - A prefabricated oral     References may be located    E0485
                               appliance will be denied as     in various CMS sourcing
                               not reasonable and              (i.e. Transmittals, LCD's,
                               necessary. There is             Articles) and/or
                               insufficient evidence to        UnitedHealth Group
                               show that these items are       guidelines
 Oral Device/Appliance         effective therapy for OSA.
                               Provisional coverage            References may be located    E0486
                               available in Local Coverage     in various CMS sourcing
                               Determinations                  (i.e. Transmittals, LCD's,
                                                               Articles) and/or
                                                               UnitedHealth Group
                                                               guidelines
                               Deny - institutional            *NCD 280.1 Durable           E0270
 Oscillating Beds              equipment - inappropriate       Medical Equipment
                               for home use.                   Reference List
                               Deny - convenience item;        *NCD 280.1 Durable           E0274
                               not primarily medical in        Medical Equipment
 Over-bed Tables
                               nature (§1861(n) of the         Reference List
                               Act).
                               Covered if the oxygen has       *NCD 240.2 Home Use of       See reference NCD or PG
                               been prescribed for use in      Oxygen
 Oxygen                        connection with medically
                               necessary DME. (NCD
                               240.2)
                               Covered if the oxygen has       *NCD 240.2 Home Use of       See reference NCD or PG
                               been prescribed for use in      Oxygen
                               connection with medically
 Oxygen Humidifiers            necessary DME for
                               purposes of moisturizing
                               oxygen. (See §240.2 of the
                               NCD Manual.)
                               (See Medical Oxygen             *NCD 280.1 Durable
 Oxygen
                               Regulators.)                    Medical Equipment
 Regulators(Medical)
                                                               Reference List
                               (See §240.2 of the NCD          *240.2 Home Use of           See reference NCD or PG
 Oxygen Tents
                               Manual.)                        Oxygen
                               (See Portable Paraffin Bath     *NCD 280.1 Durable
 Paraffin Bath Units
                               Units.)                         Medical Equipment
 (Portable)
                                                               Reference List
                               Deny - institutional            *NCD 280.1 Durable
 Paraffin Bath Units
                               equipment; inappropriate        Medical Equipment
 (Standard)
                               for home use.                   Reference List
                               Deny - support exercise         *NCD 280.1 Durable
                               equipment; primarily for        Medical Equipment
                               institutional use; in the       Reference List
 Parallel Bars
                               home setting other devices
                               (e.g., walkers ) satisfy the
                               patient’s need.
                               Covered if contractor’s         *NCD 280.1 Durable           E0621
                               medical staff determines        Medical Equipment            E0630
                               patient’s condition is such     Reference List               E0635
                               that periodic movement is                                    E0636
 Patient Lifts
                               necessary to effect                                          E0639
                               improvement or to arrest                                     E0640
                               or retard deterioration in
                               his condition



Durable Medical Equipment Reference List (NCD 280.1)                                                      Page 11 of 19
UnitedHealthcare Medicare Advantage Policy Guideline                                             Approved 08/14/2019
             Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
        Case 2:20-cv-00374-SMJ            ECF No. 2-8          filed 12/23/19   PageID.117 Page 13 of 20
   Equipment name/type                Coverage Status              Reference NCD or PG          Potential Coding
                                Covered for mobilizing          *NCD 280.1 Durable         E0480
                                respiratory tract secretions    Medical Equipment
                                in patients with chronic        Reference List
                                obstructive lung disease,
                                chronic bronchitis, or
                                emphysema, when patient
 Percussors                     or operator of powered
                                percussor receives
                                appropriate training by a
                                physician or therapist, and
                                no one competent to
                                administer manual therapy
                                is available.
                                1. Regulated Covered            *NCD 240.2 Home Use of     See reference NCD or PG
                                (adjustable Covered under       Oxygen
                                conditions specified in a
                                flow rate). Refer all claims
                                to medical staff for this
                                determination.
 Portable Oxygen Systems
                                2. Preset Deny - (flow rate
                                Deny - emergency, first-
                                aid, or not adjustable)
                                precautionary equipment;
                                essentially not therapeutic
                                in nature.
                                Covered when the patient        *NCD 280.1 Durable         E0235
                                has undergone a successful      Medical Equipment
                                trial period of paraffin        Reference List
                                therapy ordered by a
 Portable Paraffin Bath Units
                                physician and the patient’s
                                condition is expected to be
                                relieved by long term use
                                of this modality.
                                Deny - environmental            *NCD 280.1 Durable
                                control equipment; not          Medical Equipment
 Portable Room Heaters
                                primarily medical in nature     Reference List
                                (§1861(n) of the Act).
                                Deny - not primarily            *NCD 280.1 Durable         E1300
                                medical in nature; personal     Medical Equipment
 Portable Whirlpool Pumps       comfort items                   Reference List
                                (§§1861(n),1862(a)(6) of
                                the Act).
                                Covered if patient has a        *NCD 280.1 Durable         E0606
 Postural Drainage Boards       chronic pulmonary               Medical Equipment
                                condition.                      Reference List
                                Deny - emergency, first-        *NCD 280.1 Durable
 Preset Portable Oxygen         aid, or precautionary           Medical Equipment
 Units                          equipment; essentially not      Reference List
                                therapeutic in nature.
                                Deny - non-reusable             *NCD 280.1 Durable
 Pressure Leotards              supply, not rental-type         Medical Equipment
                                item (§1861(n) of the Act).     Reference List




Durable Medical Equipment Reference List (NCD 280.1)                                                      Page 12 of 19
UnitedHealthcare Medicare Advantage Policy Guideline                                             Approved 08/14/2019
             Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
        Case 2:20-cv-00374-SMJ           ECF No. 2-8          filed 12/23/19   PageID.118 Page 14 of 20
   Equipment name/type               Coverage Status               Reference NCD or PG           Potential Coding
                               Not covered as DME; billed      References may be located    E0191
                               as part of an inpatient         in various CMS sourcing
                               hospital or SNF care or as      (i.e. Transmittals, LCD's,
                               incident to a physician’s       Articles) and/or
 Protector; heel or elbow      service. See the Medicare       UnitedHealth Group
                               Benefit Policy Manual,          guidelines
                               Chapter 15, §60.1 -
                               Incident To Physician’s
                               Professional Services.
                               Deny - not reasonable or        *NCD 280.1 Durable
                               necessary for monitoring        Medical Equipment
 Pulse Tachometers             pulse of homebound              Reference List
                               patient with or without a
                               cardiac pacemaker.
                               Covered if patient meets        *NCD 280.3 Mobility          See reference NCD or PG
                               Mobility Assistive              Assistive Equipment (MAE)
 Quad-Canes                    Equipment clinical criteria     * Mobility Devices
                               (see §280.3 of the NCD          (Ambulatory)
                               Manual).
                               Deny - convenience item;        *NCD 280.1 Durable           E0244
                               hygienic equipment; not         Medical Equipment
 Raised Toilet Seats
                               primarily medical in nature     Reference List
                               (§1861(n) of the Act).
                               (See Blood Glucose              *40.2 Home Blood Glucose     See reference NCD or PG
 Reflectance Colorimeters
                               Analyzers.)                     Monitors
                               (See Ventilators.)              *NCD 280.1 Durable
 Respirators                                                   Medical Equipment
                                                               Reference List
                               Covered if patient meets        *280.3 Mobility Assistive    See reference NCD or PG
                               Mobility Assistive              Equipment (MAE)
                               Equipment clinical criteria
                               (see §280.3 of the NCD
                               Manual). Coverage is
                               limited to those roll-about
                               chairs having casters of at
                               least 5 inches in diameter
                               and specifically designed to
                               meet the needs of ill,
                               injured, or otherwise
                               impaired individuals.
 Rolling Chairs
                               Coverage is denied for the
                               wide range of chairs with
                               smaller casters as are
                               found in general use in
                               homes, offices, and
                               institutions for many
                               purposes not related to the
                               care/treatment of
                               ill/injured persons. This
                               type is not primarily
                               medical in nature.
                               (§1861(n) of the Act.
                               Does not meet the               References may be located    E0700
                               definition of DME.              in various CMS sourcing      E0710
                                                               (i.e. Transmittals, LCD's,
 Safety Equipment
                                                               Articles) and/or
                                                               UnitedHealth Group
                                                               guidelines



Durable Medical Equipment Reference List (NCD 280.1)                                                      Page 13 of 19
UnitedHealthcare Medicare Advantage Policy Guideline                                             Approved 08/14/2019
             Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
        Case 2:20-cv-00374-SMJ           ECF No. 2-8          filed 12/23/19   PageID.119 Page 15 of 20
   Equipment name/type               Coverage Status              Reference NCD or PG            Potential Coding
                               Covered if patient meets        *280.3 Mobility Assistive    See reference NCD or PG
                               Mobility Assistive              Equipment (MAE)
 Safety Rollers                Equipment clinical criteria
                               (see §280.3 of the NCD
                               Manual).
                               Deny - not primarily            *NCD 280.1 Durable
                               medical in nature; personal     Medical Equipment
 Sauna Baths
                               comfort items (§§1861(n)        Reference List
                               and 1862(a)(6) of the Act).
                               Covered under the               *NCD 280.4 Seat Lift         See reference NCD or PG
 Seat Lifts                    conditions specified in
                               §280.4 of the NCD Manual.
                               Covered when prescribed         *NCD 20.8.1 Cardiac          See reference NCD or PG
                               by a physician for a patient    Pacemaker Evaluation
 Self Contained Pacemaker      with a cardiac pacemaker.       Services
 Monitors                      (See §§20.8.1 and 20.8.2        *NCD 20.8.2 Self-
                               of the NCD Manual.)             Contained Pacemaker
                                                               Monitors
                               Covered if the contractor’s     *NCD 280.1 Durable           E0160
                               medical staff determines        Medical Equipment            E0161
                               patient has an infection or     Reference List               E0162
                               injury of the perineal area
                               and the item has been
 Sitz Baths
                               prescribed by the patient’s
                               physician as a part of his
                               planned regimen of
                               treatment in the patient’s
                               home.
                               Not covered as DME              References may be located    A4627
 Spacer, bag or reservoir,     benefit. May be available       in various CMS sourcing
 with or without mask, for     as a pharmacy benefit.          (i.e. Transmittals, LCD's,
 use with metered dose                                         Articles) and/or
 inhaler                                                       UnitedHealth Group
                                                               guidelines
                               Deny - convenience or           *NCD 280.1 Durable
 Spare Tanks of Oxygen         precautionary supply.           Medical Equipment
                                                               Reference List
                               Deny - education                *NCD 280.1 Durable
                               equipment; not primarily        Medical Equipment
 Speech Teaching Machines
                               medical in nature               Reference List
                               (§1861(n) of the Act).
                               Deny- Item does not meet        References may be located    A9284
                               the definition of DME           in various CMS sourcing
                                                               (i.e. Transmittals, LCD's,
 Spirometer
                                                               Articles) and/or
                                                               UnitedHealth Group
                                                               guidelines
                               Deny - (See Elevators.)         *NCD 280.1 Durable
 Stairway Elevators            (§1861(n) of the Act).          Medical Equipment
                                                               Reference List
                               Deny - convenience item;        *NCD 280.1 Durable           E0637
                               not primarily medical in        Medical Equipment            E0638
 Standing Tables
                               nature (§1861(n) of the         Reference List               E0641
                               Act).                                                        E0642
                               These packs are Covered         *NCD 280.1 Durable
                               under the same conditions       Medical Equipment
 Steam Packs
                               as heating pads. (See           Reference List
                               Heating Pads.)


Durable Medical Equipment Reference List (NCD 280.1)                                                      Page 14 of 19
UnitedHealthcare Medicare Advantage Policy Guideline                                             Approved 08/14/2019
             Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
        Case 2:20-cv-00374-SMJ           ECF No. 2-8          filed 12/23/19   PageID.120 Page 16 of 20
   Equipment name/type               Coverage Status              Reference NCD or PG           Potential Coding
                               Covered if the contractor’s     *NCD 280.1 Durable           A7047
                               medical staff determines        Medical Equipment
                               that the machine specified      Reference List
                               in the claim is medically
 Suction Machines
                               required and appropriate
                               for home use without
                               technical or professional
                               supervision.
                               Deny - (See Fabric              *NCD 280.1 Durable           A4490
                               Supports.) (§1861(n) of         Medical Equipment            A4495
 Support Hose
                               the Act).                       Reference List               A4500
                                                                                            A4510
                               Deny - non-reusable             *NCD 280.1 Durable
 Surgical Leggings             supply; not rental-type         Medical Equipment
                               item (§1861(n) of the Act).     Reference List
                               Deny - these are                *NCD 280.1 Durable
                               emergency                       Medical Equipment
                               communications systems          Reference List
 Telephone Alert Systems
                               and do not serve a
                               diagnostic or therapeutic
                               purpose.
                               Covered if patient has          *NCD 280.1 Durable
                               orthopedic impairment           Medical Equipment
                               requiring traction              Reference List
                               equipment that prevents
                               ambulation during the
                               period of use (Consider
                               covering devices usable
                               during ambulation; e.g.,
 Traction Equipment            cervical traction collar,
                               under the brace provision).
                               Deny - Cervical traction        *NCD 280.1 Durable           E0840
                               applied via attachment to a     Medical Equipment            E0850
                               headboard or a free-            Reference List               E0856
                               standing frame has no
                               proven clinical advantage
                               will be denied as not
                               reasonable and necessary.
                               Not covered under               References may be located    E0246
                               Medicare guidelines; not        in various CMS sourcing      E0247
 Transfer Bench,               primarily medical in nature.    (i.e. Transmittals, LCD's,   E0248
 attachment                    See the Social Security Act     Articles) and/or
                               §1861(n)                        UnitedHealth Group
                                                               guidelines
                               Covered if patient is bed       *NCD 280.1 Durable           E0910
                               confined and the patient        Medical Equipment            E0911
                               needs a trapeze bar to sit      Reference List               E0912
                               up because of respiratory                                    E0940
 Trapeze Bars
                               condition, to change body
                               position for other medical
                               reasons, or to get in and
                               out of bed.




Durable Medical Equipment Reference List (NCD 280.1)                                                      Page 15 of 19
UnitedHealthcare Medicare Advantage Policy Guideline                                             Approved 08/14/2019
             Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
        Case 2:20-cv-00374-SMJ           ECF No. 2-8          filed 12/23/19   PageID.121 Page 17 of 20
   Equipment name/type               Coverage Status              Reference NCD or PG            Potential Coding
                               Covered for selected            *NCD 280.1 DME               E0691
                               patients with generalized       Reference List Policy        E0692
                               intractable psoriasis. Using                                 E0693
                               appropriate consultation,                                    E0694
                               the contractor should
 Ultraviolet Cabinets          determine whether medical
                               and other factors justify
                               treatment at home rather
                               than at alternative sites,
                               e.g., outpatient
                               department of a hospital.
                               Covered if patient is bed       *NCD 280.1 Durable           E0325
 Urinals autoclavable          confined (hospital type).       Medical Equipment            E0326
                                                               Reference List
                               Covered if patient has a        *NCD 280.1 Durable           E0605
 Vaporizers                    respiratory illness.            Medical Equipment
                                                               Reference List
                               Covered for treatment of        *NCD 240.5
                               neuromuscular diseases,         Intrapulmonary Percussive
                               thoracic restrictive            Ventilator (IPV)
                               diseases, and chronic
                               respiratory failure
                               consequent to chronic
 Ventilators
                               obstructive pulmonary
                               disease. Includes both
                               positive and negative
                               pressure types. (See
                               §240.5 of the NCD
                               Manual.)
                               Not primarily medical in        References may be located    A4611
                               nature; does not meet the       in various CMS sourcing      A4612
 Ventilator Batteries;
                               definition of DME.              (i.e. Transmittals, LCD's,   A4613
 replacement for patient-
                                                               Articles) and/or
 owned ventilator
                                                               UnitedHealth Group
                                                               guidelines
                               Covered if patient meets        *NCD 280.3 Mobility          See reference NCD or PG
                               Mobility Assistive              Assistive Equipment (MAE)
 Walkers                       Equipment clinical criteria     *Mobility Devices
                               (see §280.3 of the NCD          (Ambulatory)
                               Manual).
                               (See Alternating Pressure       *Pressure Reducing           See reference NCD or PG
 Water and Pressure Pads
                               Pads, Mattresses and Lamb       Support Surfaces Policy
 and Mattresses
                               Wool Pads.)                     Guideline
                               Covered if patient meets        *NCD 280.3 Mobility          See reference NCD or PG
                               Mobility Assistive              Assistive Equipment (MAE)
 Wheelchairs (manual)          Equipment clinical criteria     *Mobility Devices (Non-
                               (NCD 280.3).                    Ambulatory) and
                                                               Accessories
                               Covered if patient meets        *NCD 280.3 Mobility          See reference NCD or PG
                               Mobility Assistive              Assistive Equipment (MAE)
 Wheelchairs (power
                               Equipment clinical criteria     *Mobility Devices (Non-
 operated)
                               (NCD 280.3)                     Ambulatory) and
                                                               Accessories
                               Covered if patient meets        *NCD 280.3 Mobility          See reference NCD or PG
                               Mobility Assistive              Assistive Equipment (MAE)
 Wheelchairs (scooter/POV)     Equipment clinical criteria     *Mobility Devices (Non-
                               (NCD 280.3)                     Ambulatory) and
                                                               Accessories


Durable Medical Equipment Reference List (NCD 280.1)                                                      Page 16 of 19
UnitedHealthcare Medicare Advantage Policy Guideline                                             Approved 08/14/2019
             Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
          Case 2:20-cv-00374-SMJ         ECF No. 2-8          filed 12/23/19   PageID.122 Page 18 of 20
   Equipment name/type              Coverage Status                Reference NCD or PG           Potential Coding
                               Footplates are generally a      References may be located    E0970
                               standard feature on a           in various CMS sourcing
 Wheelchair accessories,       wheelchair. Not valid for       (i.e. Transmittals, LCD's,
 No. 2 footplates              claim submission.               Articles) and/or
                                                               UnitedHealth Group
                                                               guidelines
                               Covered if patient meets        *NCD 280.3 Mobility          See reference NCD or PG
                               Mobility Assistive              Assistive Equipment (MAE)
 Wheelchairs (specially-
                               Equipment clinical criteria     *Mobility Devices (Non-
 sized)
                               (NCD 280.3)                     Ambulatory) and
                                                               Accessories
                               Covered if patient is           *NCD 280.1 Durable           E1310
                               homebound and has a             Medical Equipment
                               (standard)condition for         Reference List
                               which the whirlpool bath
                               can be expected to provide
                               substantial therapeutic
                               benefit justifying its cost.
                               Where patient is not
                               homebound but has such a
 Whirlpool Bath Equipment      condition, payment is
                               restricted to the cost of
                               providing the services
                               elsewhere; e.g., an
                               outpatient department of a
                               participating hospital, if
                               that alternative is less
                               costly. In all cases, refer
                               claim to medical staff for a
                               determination.
                               Deny - (See Portable            *NCD 280.1 Durable           E1300
 Whirlpool Pumps               Whirlpool Pumps.)               Medical Equipment
                               (§1861(n) of the Act).          Reference List
                               Deny - (See §280.2 of the       *NCD 280.2 White Cane        See reference NCD or PG
                               NCD Manual.) (Not               for Use by a Blind Person
 White Canes
                               considered Mobility
                               Assistive Equipment)
                               Not covered under               References may be located    A9282
                               Medicare guidelines; does       in various CMS sourcing
                               not meet the definition of      (i.e. Transmittals, LCD's,
 Wig
                               DME.                            Articles) and/or
                                                               UnitedHealth Group
                                                               guidelines

       Place of Service Code                                           Description
                 01             Pharmacy
                04              Homeless shelter
                09              Prison/Correctional Facility
                12              Home
                13              Assisted living facility
                14              Group home
                16              Temporary lodging
                33              Custodial Care Facility
                54              Intermediate Care Facility/Mentally Retarded
                55              Residential Substance Abuse Treatment Facility
                56              Psychiatric Residential Treatment Center


Durable Medical Equipment Reference List (NCD 280.1)                                                      Page 17 of 19
UnitedHealthcare Medicare Advantage Policy Guideline                                             Approved 08/14/2019
             Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
        Case 2:20-cv-00374-SMJ            ECF No. 2-8       filed 12/23/19     PageID.123 Page 19 of 20
     Place of Service Code                                          Description
                                 End Stage Renal Disease (ESRD) Treatment Facility (valid POS for Parenteral
              65
                                 Nutritional Therapy)

DEFINITIONS

DME: Defined as equipment which:
 Can withstand repeated use; i.e., could normally be rented and used by successive patients;
 Is primarily and customarily used to serve a medical purpose;
 Generally is not useful to a person in the absence of illness or injury; and,
 Is appropriate for use in a patient’s home.

PURPOSE

The Medicare Advantage Policy Guideline documents are generally used to support UnitedHealthcare Medicare
Advantage claims processing activities and facilitate providers’ submission of accurate claims for the specified services.
The document can be used as a guide to help determine applicable:
  Medicare coding or billing requirements, and/or
  Medical necessity coverage guidelines; including documentation requirements.

UnitedHealthcare follows Medicare guidelines such as LCDs, NCDs, and other Medicare manuals for the purposes of
determining coverage. It is expected providers retain or have access to appropriate documentation when requested to
support coverage. Please utilize the links in the References section below to view the Medicare source materials used
to develop this resource document. This document is not a replacement for the Medicare source materials that outline
Medicare coverage requirements. Where there is a conflict between this document and Medicare source materials, the
Medicare source materials will apply.

REFERENCES

CMS National Coverage Determinations (NCDs)
NCD 280.1 Durable Medical Equipment Reference List
Reference NCDs:
NCD 20.8.1 Cardiac Pacemaker Evaluation Services
NCD 20.8.2 Self-Contained Pacemaker Monitors
NCD 40.2 Home Blood Glucose Monitors
NCD 50.1 Speech Generating Devices
NCD 150.5 Diathermy Treatment
NCD 160.12 Neuromuscular Electrical Stimulation (NMES)
NCD 180.2 Enteral and Parenteral Nutritional Therapy
NCD 240.2 Home Use of Oxygen
NCD 240.4 Continuous Positive Airway Pressure (CPAP) Therapy for Obstructive Sleep Apnea (OSA)
NCD 240.5 Intrapulmonary Percussive Ventilator (IPV)
NCD 250.1 Treatment of Psoriasis
NCD 270.4 Treatment of Decubitus Ulcers
NCD 270.5 Porcine Skin and Gradient Pressure Dressings
NCD 270.1 Electrical Stimulation (ES) and Electromagnetic Therapy for the Treatment of Wounds
NCD 280.2 White Cane for Use by a Blind Person
NCD 280.3 Mobility Assistive Equipment (MAE)
NCD 280.4 Seat Lift
NCD 280.6 Pneumatic Compression Devices
NCD 280.7 Hospital Beds
NCD 280.8 Air-Fluidized Bed
NCD 280.14 Infusion Pumps
CMS Articles
Noncovered Items, Noridian Healthcare Solutions, Noridian Website
CGS Noncovered Items
CMS Benefit Policy Manuals
Chapter 13 Rural Health Clinic (RHC) and Federally Qualified Health Center (FQHC) Services
Chapter 15 Covered Medical and Other Health Services
CMS Claims Processing Manuals
Chapter 12 Physicians/Nonphysician Practitioners
Chapter 20 Durable Medical Equipment, Prosthetics, Orthotics, and Supplies (DMEPOS)

Durable Medical Equipment Reference List (NCD 280.1)                                                      Page 18 of 19
UnitedHealthcare Medicare Advantage Policy Guideline                                             Approved 08/14/2019
             Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
        Case 2:20-cv-00374-SMJ           ECF No. 2-8       filed 12/23/19     PageID.124 Page 20 of 20
Chapter 23 Fee Schedule Administration and Coding Requirements
MLN Matters
Article MM8304, Detailed Written Orders and Face-to-Face Encounters
UnitedHealthcare Commercial Policies
Electrical Stimulation for the Treatment of Pain and Muscle Rehabilitation
Mechanical Stretching Devices
Temporomandibular Joint Disorders
Others
CMS Medicare Program Integrity Manual, Chapter 5 Items and Services Having Special DME Review Considerations, §
5.2.3 Detailed Written Orders
Medicare Benefit Policy Manual, Chapter 15, §110.1B)(2) - Equipment
Presumptively Nonmedical.

GUIDELINE HISTORY/REVISION INFORMATION

Revisions to this summary document do not in any way modify the requirement that services be provided and
documented in accordance with the Medicare guidelines in effect on the date of service in question.

             Date                                                   Action/Description
                                    Annual review, “Electrical stimulation device used for cancer treatment” updated
          08/14/2019                 as now has provisional coverage outlined in the policy guideline
                                    CGS noncovered item list link added to references section

TERMS AND CONDITIONS

The Medicare Advantage Policy Guidelines are applicable to UnitedHealthcare Medicare Advantage Plans offered by
UnitedHealthcare and its affiliates.

These Policy Guidelines are provided for informational purposes, and do not constitute medical advice. Treating
physicians and healthcare providers are solely responsible for determining what care to provide to their patients.
Members should always consult their physician before making any decisions about medical care.

Benefit coverage for health services is determined by the member specific benefit plan document* and applicable laws
that may require coverage for a specific service. The member specific benefit plan document identifies which services
are covered, which are excluded, and which are subject to limitations. In the event of a conflict, the member specific
benefit plan document supersedes the Medicare Advantage Policy Guidelines.

Medicare Advantage Policy Guidelines are developed as needed, are regularly reviewed and updated, and are subject
to change. They represent a portion of the resources used to support UnitedHealthcare coverage decision making.
UnitedHealthcare may modify these Policy Guidelines at any time by publishing a new version of the policy on this
website. Medicare source materials used to develop these guidelines include, but are not limited to, CMS National
Coverage Determinations (NCDs), Local Coverage Determinations (LCDs), Medicare Benefit Policy Manual, Medicare
Claims Processing Manual, Medicare Program Integrity Manual, Medicare Managed Care Manual, etc. The information
presented in the Medicare Advantage Policy Guidelines is believed to be accurate and current as of the date of
publication, and is provided on an "AS IS" basis. Where there is a conflict between this document and Medicare source
materials, the Medicare source materials will apply.

You are responsible for submission of accurate claims. Medicare Advantage Policy Guidelines are intended to ensure
that coverage decisions are made accurately based on the code or codes that correctly describe the health care
services provided. UnitedHealthcare Medicare Advantage Policy Guidelines use Current Procedural Terminology (CPT ®),
Centers for Medicare and Medicaid Services (CMS), or other coding guidelines. References to CPT ® or other sources
are for definitional purposes only and do not imply any right to reimbursement or guarantee claims payment.

Medicare Advantage Policy Guidelines are the property of UnitedHealthcare. Unauthorized copying, use and
distribution of this information are strictly prohibited.

*For more information on a specific member's benefit coverage, please call the customer service number on the back
of the member ID card or refer to the Administrative Guide.




Durable Medical Equipment Reference List (NCD 280.1)                                                      Page 19 of 19
UnitedHealthcare Medicare Advantage Policy Guideline                                             Approved 08/14/2019
             Proprietary Information of UnitedHealthcare. Copyright 2019 United HealthCare Services, Inc.
